I dissent from the conclusion *Page 406 
of the majority of the court, for the reason that the prospective purchaser made a definite offer to purchase. There was no occasion for any modification of a categorical acceptance by the seller. However, he deemed it important to modify a mere acceptance by deleting from the offer the words, "on or before."
The conception of parties to a contract has, at least, some bearing upon the intent of the parties. It is manifest the prospective purchaser wanted the words deleted left in the offer, and it is just as obvious the seller wanted them out.
The offer was never accepted by the seller, but, on the other hand, a counter-offer, in effect, was made by the seller, which the prospective purchaser hastened to tell the seller was not considered an acceptance.
In my opinion, the judgment of the Municipal Court in favor of the plaintiff purchaser for the amount of his deposit should be affirmed, after reversal of the judgment of the Common Pleas Court, reversing such judgment of the Municipal Court. *Page 407